 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7

 8   GLENN KNISLEY,                                              Case No. C18-6054-JPD
 9                                   Plaintiff,
10           v.                                                  ORDER GRANTING PLAINTIFF’S
                                                                 APPLICATION TO PROCEED IN
11   COMMISSIONER OF SOCIAL SECURITY,                            FORMA PAUPERIS
12                                   Defendant.
13
             After careful consideration of plaintiff’s application to proceed in forma pauperis
14
     (“IFP”), the governing law, and the balance of the record, the Court ORDERS:
15
             (1)     Plaintiff’s application to proceed IFP, Dkt. 1, is GRANTED. Plaintiff does not
16
     appear to have funds available to afford the $400.00 filing fee.
17
             (2)     The Clerk of the Court is directed to send a copy of this Order to plaintiff’s
18
     counsel, and to issue summonses to plaintiff’s counsel to enable proper service of the
19
     complaint on the appropriate parties. Plaintiff shall note that it is plaintiff’s attorney’s
20
     responsibility to serve copies of the complaint properly along with appropriate summonses as
21
     required by Rule 4 of the Federal Rules of Civil Procedure. Plaintiff may effectuate service
22
     electronically as detailed in General Orders 04-15 and 05-15, by sending a copy of the
23
     summonses and complaint, along with plaintiff’s identifying information, by email to
24


      ORDER - 1
 1   USAWAW.SSAClerk@usdoj.gov. A certificate of service must also be promptly filed with

 2   the Court.

 3          DATED this 7th day of January, 2019.

 4

 5
                                              AJAMES P. DONOHUE
 6                                             Chief United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


      ORDER - 2
